DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to provisional application no. 62/635,185 filed on 26 February 2018.

Election/Restriction
	An election was made without traverse in the reply filed on 23 June 2020.

Response to Amendment
	This final rejection is in response to Applicant’s amendments and arguments filed on 10 December 2020.
	Replacement drawing sheets for Figures 4 and 5 were received on 10 December 2020 and have been approved by the Office. The drawing objections have been obviated in view of the amended drawings filed on 10 December 2020.
	The specification objections have been obviated in view of Applicant’s amendments filed 10 December 2020.
	The claim objections have been obviated in view of Applicant’s amendments filed 10 December 2020.

	Claims 1-12 have been canceled. New claims 13-19 have been added.
	Claims 13-19 are still pending. An action on the merits follows.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“exercise apparatus” of clams 13-19
“a power source” of claim 13
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “51” has been used to designate both the outer race of the bearing in Figure 1 and the ball of the bearing in Figures 2 and 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 14 and 18 are objected to because of the following informalities:
Claim 14, line 3, “second bias joint and the first bias joint” should read --second bias joint pin and the first bias joint pin--
Claim 18, line 2, “have plates” should read --are--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 13-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh (TW 201713387A).
	Regarding claim 13, Yeh teaches an exercise apparatus comprising:
a shaft/mandrel (20) having opposite ends that are adapted to be driven by a power source/step (30A, 30B);
a gravity wheel/wheel body (10) affixed to said shaft, said gravity wheel having a first side/first side (121) and a 4second side/second side (122) (Fig. 2);
an eccentric driving member/meandering resistance gain frame (40) positioned on the first side of said gravity wheel, said eccentric driving member comprising:
an outer side plate section/long plate (427);
an inner side plate section/long plate (426); and
an interconnecting piece/horizontal post (428) positioned between corresponding ends of said outer side plate section and said inner side plate section , wherein an end of said outer side plate section away from said interconnecting piece has a coupling hole/mandrel avoidance hole (425) fitted over and affixed to a periphery of said shaft such that said outer side plate section and said shaft are interlocked (Fig. 2), wherein an end of said inner side plate section away from said interconnecting piece is connected to an eccentric position of said gravity wheel by a first bias joint pin (see annotated Fig. 2 below), said inner side plate section being connected to an end of the first bias joint pin (Fig. 4 shows the long plate 426 connected to an end of the first bias joint pin), said inner side plate section having an avoidance through hole/mandrel avoidance hole (425) formed in an intermediate section thereof, the avoidance through hole allowing said shaft to pass therethrough with a loose fit (Fig. 2);
a separate bearing pedestal/fixed shaft bracket (50) positioned on the second side of said gravity wheel and screwed to the periphery of said shaft, wherein an axial space is defined between said separate bearing pedestal and said gravity wheel (see annotated Fig. 4 below) comprising:
at least one bearing/bearing (53);
a pedestal shell fitted over a periphery of said at least one bearing (see annotated Fig. 2 below); and
a radial protruding plate (51) on a periphery of said pedestal shell, wherein said at least one bearing is screwed to the periphery of said shaft, wherein a protruding end of said radial protruding plate is connected to an eccentric position of said gravity wheel by a second bias joint pin (see annotated Fig. 2 below); and
an avoidance punch hole formed in a center of said gravity wheel, said shaft passing through said avoidance punch hole with a loose fit so as to form an indirect transmission relationship of simultaneous motion of said gravity wheel and said separate bearing pedestal by the second bias joint pin (Fig. 2 shows the wheel body 10 having a large hole in the center).

    PNG
    media_image1.png
    596
    531
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    591
    505
    media_image2.png
    Greyscale


Regarding claim 14, Yeh teaches the exercise apparatus of claim 13, wherein the second bias joint pin and the first bias joint pin are positioned respectively in eccentric positions and in different directions of said gravity wheel such that the second bias joint and the first bias joint are interlaced (annotated Fig. 2 above shows the first and second bias joint pins located on different ends of the gravity wheel such that the pins are interlaced, in as much as Applicant has shown the pins to be interlaced).

Regarding claim 15, Yeh teaches the exercise apparatus of claim 14, wherein said interconnecting piece and the first bias join pin are located respectively at equidistant positions on opposite sides in a radial direction of said shaft (Fig. 2 shows the interconnecting piece 428 and the first bias joint pin located equidistant on opposite sides of the shaft).

Regarding claim 16, Yeh teaches the exercise apparatus of claim 15, wherein a central imaginary connecting line between the second bias joint pin and the first bias joint pin is a straight line through a center of said shaft (Fig. 2 shows the first and second bias joint pins on opposite sides of the shaft which creates an imaginary straight line through the center of the shaft).

Regarding claim 19, Yeh teaches the exercise apparatus of claim 13, wherein said interconnecting piece is a cylinder fixed between the corresponding ends of said outer side plate section and said inner side plate section (Fig. 2 shows the interconnecting piece 428 as a cylinder).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (TW 201713387A) as applied to claim 15 above, and further in view of Keyes (US 4,208,921).
Regarding claim 17, Yeh teaches the exercise apparatus of claim 16.
Yeh does not teach wherein said at least one bearing comprises two sets of bearings arranged in pairs.
However, in a similar field of endeavor, Keyes teaches wherein said at least one bearing comprises two sets of bearings/roller bearing (20) and axial thrust bearing (22) arranged in pairs (Fig. 1 of Keyes shows a pair of bearings 20, 22 on one side of the gravity wheel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flywheel of Yeh by including the second bearing as 

Regarding claim 18, Yeh in view of Keyes teaches the exercise apparatus of claim 17, wherein said inner side plate section and said outer side plate section have plates arranged in parallel (Yeh: Fig. 4 shows the long plate 426 and long plate 427 in parallel).

Response to Arguments
Applicant's arguments filed 10 December 2020 have been fully considered but they are not persuasive.
Applicant argues that the meandering plate 42 in the Yeh Taiwan patent is an “H-shaped frame” comprising two plates (426, 427) and that the inner side plate section 32 of the present invention is a single board. The Office agrees. However, the Office has equated the long plate 426 with the inner side plate section 32, not the meandering plate 42. The long plate 426 is a single board. 
	Applicant further argues that the instant application has simplified components. The Office agrees that the eccentric driving member 30 of the instant application has fewer components than the meandering resistance gain frame 40 of the Yeh Taiwan patent. However, as claimed, the Yeh Taiwan patent includes all of the structure of the claimed invention, even if it has more components than are required by the claims. The claimed structure of the present invention can all be found in the Yeh Taiwan patent. Applicant argues that the Yeh Taiwan patent requires the linkage plate part 41, which is not required by the claimed invention. While 
	Applicant further argues that the combination of the Yeh Taiwan patent and the Keyes reference does not disclose two bearings. The Office respectfully disagrees. Applicant argues that a person having ordinary skill in the art would consider configuring the bearings to be on each side of the shaft. Applicant further argues that Keyes does not teach a similar eccentric driving member as the instant application. It is noted that Keyes is not relied upon for the eccentric driving member. Keyes is only relied upon to teach a pair of bearings. Figure 1 of Keyes shows a pair of bearings (20, 22) on one side of the shaft. Because Keyes is only relied upon to teach a set of bearings on one side of the shaft, one of ordinary skill in the art would have been motivated to modify the structure of the Yeh Taiwan patent by including a second bearing, as is shown in Keyes. 
	The Office maintains the applicability of Yeh (TW 201713387A) and Keyes (US 4,208,921) in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shishkoff (US 1,505,080) teaches a roller bearing having two sets of rollers arranged in a pair (see Fig. 3)

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297.  The examiner can normally be reached on Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784